PARKER, Chief Justice
(concurring).
I have no disagreement with the prevailing opinion’s statement that the company was obligated to provide a canal suitable for the delivery of water, including the maintenance and installation of a proper means of delivery; and the record is 'sufficient to support a finding that this obligation was not satisfied. However, I wholly disapprove either any actual or implicit holding that the company had an obligation to furnish water which by climate, act of *1178God, or other means beyond the company’s control made water unavailable. The obligations of the parties in this case must emanate from the water right contract and there was nothing therein which so provided.
Incidentally, McHale v. Goshen Ditch Co., 49 Wyo. 100, 52 P.2d 678, is no authority for a position that the company must furnish water to the .user before it is entitled to be paid the user’s proportionate share of the company’s annual operation and maintenance expense. Not only is such a pronouncement lacking in McHale but, even if one could be implied, attention is directed to an obvious distinction in that case and the one before us. In McHale the contract contained the following provision: “Company shall furnish water continuously during the irrigation season.” In the present case, there is no such agreement or hint thereof.